Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-18, 20, and 24-26 have been considered but are moot based on the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation of “wherein the set of controls presented in the user interface is different in dependent on the state of…,” suffers from poor grammar. For the purpose of expediting prosecution of the instant application, the limitation will be interpreted as “in dependence on the state of…,” as seen in similarly amended claim 20.  Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 3, 13, 20, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro (US Pub. 2010/0052843) in view of Ketkar US 20120030587.

Regarding claim 1, Cannistraro teaches a system comprising:
a first device associated with a user and having a user interface (see Figs. 3 and 6 and Paragraphs 0050 and 0073 for disclosing the first device/portable electronic device 602 having a user interface 306); 
a second device associated with the user and having a display for displaying content to the user (see Figs. 5 and 6 and Paragraphs 0067-0068 and 0073 for disclosing, in the same system, a second device/component of a multimedia system 604,606, that displays content (e.g., television channel content) to the user via any suitable type of media display device); and
a server connected to the first device and to the second device, wherein the first and second devices are configured to operate at least in part under control of the server (see Fig. 6 and Paragraphs 0079 and 0081 for disclosing server 612 is connected to component 604/second device and to portable electronic device 602/first device over link 640, wherein the server is used to cause the operation of the second devices providing broadcast content to the first device and also enables the first device to communicate and send commands to the second device via the client on the first device) and,
wherein the user interface of the first device is configured to be associated with content on the display of the second device (see Fig. 9 and Paragraphs 0090-0093 for disclosing the user interface on the portable electronic device/first device is configured to be associated with content on the display of the second device, wherein it is seen that the controls visible on the UI are controlling the associated content that is displayed on the second device/TV1), and
 the user interface is customizable in dependence on a state of content displayed on the second device (see Figs. 6 and 9, and Paragraphs 0081, 0083-0085, and 0119-0123 for disclosing the state of the application/software of the component/second device is extracted by the plug-in and provided to the server for communication to the client of the portable electronic device, wherein the state of the application can include , for example, images (e.g., album covers), videos, title names, artist names, album names, volume setting, a highlight region in a list of media items (e.g., a list of media items that a media player application can access), playback controls (e.g., play, pause, rewind, fast-forward), contrast settings, equalizer settings, and any other suitable active or passive elements, wherein Fig. 9 discloses the capability of the customizable UI of the portable electronic device to display elements described above that are dependent upon the content displayed on the second device (e.g., the volume level at which the currently displayed content is being output at), and further wherein the screen elements (e.g., passive state information of the component/second device) of the UI of the portable electronic device/first device can be displayed in customizable configurations) and 
further in dependence on context of a user associated with the first device where the context represents a state of the user, wherein in a first user context a first user interface arrangement is provided at the user interface of the first device, and in a second different user context a second different user interface arrangement is provided at the user interface of the first device (see Fig,. 9 and Paragraphs 0117-0118 for disclosing the UI is customizable depending on the context/state of the user, wherein according to a scene previously designated by a user, the states of the components will change in time. For instance, at multiple instances through an evening/night, the state of the component (e.g., the TV) will be changed according to the designated scene, wherein at particular point in time in the earlier evening that the user is accessing the state of the component/TV (context 1), the TV will be set at a particular volume, wherein it is seen above that the UI of the portable electronic device displays the volume level of the currently displayed content on the TV. At a particular point in time in the later evening that the user is accessing the state of the component/TV (context 2), the TV will have its volume decreased, and therefore the UI will display this changed/decreased volume (different user interface arrangement) on the portable electronic device. Similarly, when the “given time in the night” is reached, the TV will be turned off (which is another displayable screen element on the UI of the portable electronic device concerning content displayed on the component/TV1).).
Cannistraro is unclear as to a set of controls presented in the user interface is different in dependence on the state of content on the display of the display device, wherein the user interface of the first device is customizable, wherein the set of controls presented in the user interface is different in dependence on the context of the user for a given content on the display of the second device.
Ketkar discloses a set of controls presented in the user interface is different in dependence on the state of content on the display of the second device, wherein the user interface of the first device is customizable (see Paragraphs 0074-0075 for disclosing controls for a social media guidance application are presented to the user interface in dependence on the state of the content (e.g., 10 minutes into a program or at the end) in the form of differing prompts (see Fig. 6 for disclosing the customizable user interface enabling of prompts 610 to publish to profile 604, recommend to friend 606, send to community metadata set 608) for allowing user control of the system), wherein the set of controls presented in the user interface is different in dependence on the context of the user for a given content on the display of the second device (see Paragraph 0086 for disclosing the requirement for each user to register and login to a profile of the social media guidance application, wherein the user preferences interface of Fig. 6 that presents the user designated prompts at the designated times while watching a program, wherein each different user can select different prompts to occur at different times, thereby resulting in a differing set of controls presented to the user interface of a first user than that of a second user, depending on the context of the user of the logged in profile for any given content that is being displayed, further noting Paragraphs 0045-0046 and 0060 disclose the ability of a wireless user communication device/first device to execute/display the guidance application and generally perform the same features as the user television equipment/second device).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the social media guidance application of Ketkar with the system of Cannistraro in order to take advantage of the blurred lines of classifying devices as display device or wireless user communication device to enable flexibility with respect to the type of content available on each device (see Ketkar, Paragraph 0046).

Regarding claim 3. The system according to claim 1 in which the user interface of the first device is configured by the server to a mode of operation to obtain ratings information of the displayed content, Cannistraro teaches (Fig. 20, pp0141) 

Regarding claim 13. The system according to claim 1 in which the second device is associated with content but the content associated with the second device is not displayed. Cannistraro teaches (Fig. 20, pp0141) 

Regarding claim 20. (Currently amended) A method of controlling a system comprising to repeat the similar limitations as cited in claim 1, claim 20 is rejected for the same reasons as discussed in claim1 (see the same above discussion in claim 1).

Regarding claim 24. The system according to claim 1 Cannistraro (Fig. 20, item 2010, 2012, pp0144-pp0145) further teaches wherein the user interface of the first device is further configured in dependence on a current and predicted context of the user associated with the first device.  (User has option (i.e. option 2010 for YES, 2012 for NO as shown in Fig. 20, where illustrates GUI 2000 In response to the user selecting "YES" option 2010, the portable electronic device can begin to play media from the recommended scene2006. In response to the user selecting "NO" option 2012, the portable electronic device can continue to play the current media so that the user's viewing experience is not disrupted. For example: if the user is watching a television program, the portable electronic device can wait for a commercial break before displaying the options (e.g., the commercial break can be identified using media cues). if the user is listening to music, the portable electronic device can wait until there is a break in the music (e.g., the time between songs) before displaying the options.

Regarding claim 26. (New) The system according to claim 1 Cannistraro (pp0055, Fig. 8, pp0090, Fig. 18,item 1806, pp0133) teaches wherein the context is a descriptor which the first device measures or infers from one or more sensors or data stores to further configure the user interface of the first device; that an input/output circuitry 310 is illustrated in FIG. 3 as a single component of the first device (portable electronic device 300) can be used to interface with any input or output component, For example, portable electronic device 300 can include specialized input circuitry associated with input devices such as, for example, proximity sensors, accelerometers, or ambient light detectors. Portable electronic device 300 can also include specialized output circuitry associated with output devices for displaying GUI as GUI 800 in Fig. 8, Once the first device (portable electronic device) discovers the second devices, the portable electronic device can receive the states of the software and hardware running on the devices, where the portable electronic device can receive the states of the software and hardware running on the devices. As a result, the states are "device pushed" to the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro (US Pub. 2010/0052843) in view of Ketkar US 20120030587, and further in view of Haj-Khalil et al. (US Pub. 2009/0228922)

Regarding claim 4. (Currently amended) The system according to claim 1, Cannistraro in view of Ketkar in view of is silent with to a mode of operation to provide a remote control to control the displayed content. 
However, Haj-Khalil teaches a mode of operation to provide a remote control to control the displayed content. (Fig. 7A, pp0074, pp0079) that the user interface of the first device is configured to provide a remote control to control the displayed content. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include provide a remote control to control the displayed content as taught by Haj-Khalil in “the user interface of the first device is configured by the server of in view of Ketkar for presenting an interactive media guidance application. 

Claims 6-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro (US Pub. 2010/0052843) in view of Ketkar US 20120030587, and further in view of Morita (US Pub. 2011/0016492)

Regarding claim 6. (Currently amended) The system according to claim 1 in which the user interface of the first device is configured by the server of Cannistraro in view of Ketkar is silent with in dependence on sensed information. 
However, Morita teaches in dependence on sensed information (pp0026, Fig. 1, pp0030) (sensed information (the time the program is provided (Simpson, broadcast at 7-7:30pm), 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to includes in dependence on sensed information as taught by Morita in “the user interface of the first device is configured by the server of Cannistraro in view of Ketkar for forwarding media asset scheduled events (e.g., media asset reminders) from one device to another.
 
	Regarding claim 7. (Currently amended) The system according to claim 1 in which the user interface is configured by the server of Cannistraro in view of Ketkar is silent with in dependence on relative positions of the first device and the second device. However, Morita teaches (Fig. 7, 780, pp0108-pp0109, pp0139, pp0140) the first device (user television equipment 402) may determine whether the user is within a perceivable range of user television equipment 402 by analyzing global positioning system (GPS) coordinates of the user's location at the particular time, e.g.  User television equipment 402 may compare the GPS coordinates of the user's location with the GPS coordinates of user television equipment 402 to determine the distance between user television equipment 402 and the user (with the second device). When the distance exceeds a predetermined threshold (e.g., more 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to includes in dependence on relative positions of the first device and the second device as taught by Morita in the system of Cannistraro in view of Ketkar to determine whether the user is within a perceivable range of the second device when the second device receives the data associated with the media asset event.

Regarding claim 8. (Currently amended) The system according to claim 7 in view of “the user interface is further configured by the server” as taught by Cannistraro in view of Ketkar, 
Morita teaches in dependence on relative locations of the first and second devices. (Fig. 7, pp0108, Fig. 10, pp0140)(the settings of the perceivable range 780 of the first device (e.g., the PDA, personal computer, mobile phone, etc.) see the same above discussion).

 Regarding claim 9. (Currently amended) The system according to claim 8, in view of “in which the user interface is further configured by the server “as taught by Cannistraro in view of Ketkar,
Morita teaches based on a specific location of the first device. (Fig. 7, option 780,784, pp0108, Fig. 10, pp0140) (see the same above discussion).

Regarding claim 10. (Currently amended) The system according to claim 7 in which the user interface is configured by the server as taught by Cannistraro in view of Ketkar, dependent on a relative orientation of the first and second devices. 
 However, Morita teaches dependent on a relative orientation of the first and second devices. (Fig. 7,pp0096-pp0100) first device parameters 710 may be associated with a personal digital assistant (PDA) (first device), second device parameters 712 may be associated with a personal computer or laptop (second device) and third device parameters 714 may be associated with a mobile phone(first device); Each device may include priority level parameter 720).

Regarding claim 18. (Currently amended) The system according to claim 1, the user interface of the first device is further configured by the server as taught by Cannistraro in view of Ketkar. 
Cannistraro is silent with customizing it in dependence on user preferences
 Morita teaches customizing it in dependence on user preferences; (pp0037, Fig. 2, pp0039-, pp0040).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include customizing it in dependence on user preferences as taught by Morita in the system of Cannistraro in view of Ketkar to indicate degrees of interest to the user or to emphasize certain content, as personalized by the media provider or based on user preferences.,

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro (US Pub. 2010/0052843) in view of Ketkar US 20120030587, further in view of Haj-Khalil et al. (US Pub. 2009/0228922), and further in view of Bechtel (US Pub. 2010/0185498),

Regarding claim 11. The system according to claim 4 in which the remote control is provided by the user interface of the first device of Cannistraro in view of Ketkar and Haj-Khalil are silent with in conjunction with a user interface of a third device. 
However, Bechtel teaches in conjunction with a user interface of a third device. (Fig. 2, pp0031, pp0039-pp0040, pp0045-pp0046, Fig. 10, item 1000, pp0100-pp0101).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include in conjunction with a user interface of a third device as taught by Bechtel in “the remote control is provided by the user interface of the first device of Cannistraro in view of Ketkar and Haj-Khalil to calculate the score for each response based on the number of times each response was presented to the users for selection, the number of times each response was selected by the users, and an indication of the other responses of the plurality of responses each response was presented with the item.

Regarding claim 12. The system according to claim 11 Bechtel further teaches in which information is displayed on one device of the first, second, and third devices, and inputs are provided at another device of the first, second, and third devices to enable control of the displayed content displayed. (Fig. 2, pp0031, pp0039-pp0040, Fig. 3, pp0057-pp0058) (that the first, second, and third devices (i.e. device 220A of user 120A, device 220B of user 120B and device 220N of user 120N), at another device (i.e. server 240 as shown in Fig. 3).

Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro (US Pub. 2010/0052843) in view of Ketkar US 20120030587, and further in view of el Kaliouby et al. (US Pub. 2016/0191995).
by the user in dependence on a user interface of a third device.
However, el Kaliouby teaches additionally configured by the user in dependence on a user interface of a third device. (Fig. 5, item 510, 560, pp0068-pp0069) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include additionally configured by the user in dependence on a user interface of a third device as taught by el Kaliouby in the user interface of the first device of Cannistraro in view of Ketkar for determining whether the individual is in front of the screen, facing the screen, and gazing at the screen to evaluate an engagement score and emotional responses are determined for media and images provided on the display. 

Regarding claim 15. The system according to claim 1 in which the first device of Cannistraro are missing a watch-type device.
However, el Kaliouby teaches (Fig. 5, item 570, pp0068) a watch-type device (a watch 570).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a watch-type device as taught by el Kaliouby in the first device of Cannistraro in view of Ketkar for determining whether the individual is in front of the screen, facing the screen, and gazing at the screen to evaluate an engagement score and emotional responses are determined for media and images provided on the display. 

Regarding claim 16. The system according to claim 1 in which the first device of Cannistraro in view of Ketkar is missing interactive glasses.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include an interactive glasses as taught by el Kaliouby in the first device of Cannistraro in view of Ketkar for determining whether the individual is in front of the screen, facing the screen, and gazing at the screen to evaluate an engagement score and emotional responses are determined for media and images provided on the display

Regarding claim 17. (Currently amended) The system according to claim 1,
 Cannistraro in view of Ketkar is silent with the first device is used in combination with a third device having a user interface, one of the user interfaces of the first and third devices being used for a display, and one of the user interfaces of the first and third devices being used for an input.
However, el Kaliouby teaches the first device is used in combination with a third device having a user interface, one of the user interfaces of the first and third devices being used for a display, and one of the user interfaces of the first and third devices being used for an input. (Fig. 5, pp0068) 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include to be used in combination with a third device having a user interface, one of the user interfaces of the first and third devices being used for a display, and one of the user interfaces of the first and third devices being used for an input as taught by el Kaliouby in the first device of Cannistraro in view of Ketkar for determining whether the individual is in . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro (US Pub. 2010/0052843) in view of Ketkar US 20120030587, and further in view of Korbecki (US. Pub. 20130173765)
Regarding claim 25. (New) The system according to claim 1 Cannistraro in view of Ketkar doesn’t teach wherein the user interface of the first device is configured in dependence on a type of the first device.
 However, Korbecki (Fig. 7, items 710, 720, 730, pp0083-pp0088), teaches the user interface of the first device is configured in dependence on a type of the first device; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the user interface of the first device is configured in dependence on a type of the first device as taught by Korbecki in the system of Cannistraro in view of Ketkar for determining roles for user devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
02/11/2021